02-09-263-CR













 
 
 
 
COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-09-263-CR
 
 



COREY TAYLOR BEASLEY


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL
 DISTRICT COURT NO. 1 OF TARRANT
COUNTY
 
------------
 
                                     MEMORANDUM OPINION[1]
 
                                                       ------------
Appellant Corey
Taylor Beasley appeals his jury conviction and twenty-five-month sentence for unlawful
possession of a firearm.  See Tex. Penal Code Ann. § 46.04(a)(1)
(Vernon Supp. 2009).  We affirm.
Appellant=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In
the brief, counsel avers that, in his professional opinion, the appeal is
frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds for relief.  We gave Appellant the opportunity to file a
pro se brief, but he has not done so. 
The State has not filed a brief.
Once an
appellant=s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23
(Tex. App.––Fort Worth 1995, no pet.).  Only
then may we grant counsel=s motion to withdraw.  See
Penson v. Ohio, 488 U.S. 75, 82­–83, 109 S. Ct. 346, 351 (1988).
We have
carefully reviewed the record and counsel=s
brief.  We agree with counsel that this
appeal is wholly frivolous and without merit; we find nothing in the record
that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005); see also
Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  Accordingly, we grant counsel=s motion
to withdraw and affirm the trial court=s
judgment.
 
 
PER CURIAM
 
PANEL:  GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J. 
 
DO NOT PUBLISH          
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August
26, 2010  




[1]See Tex. R. App. P. 47.4.